               Case 3:19-cv-06245-RJB Document 15 Filed 10/30/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                         AT TACOMA

10     TONY J. JACKSON,
                                                            No. 3:19-6245RJB
11                                    Plaintiff,
12             v.                                           ORDER ADOPTING REPORT AND
                                                            RECOMMENDATION
13     KLYE MCNEIL,
                                      Defendent.
14

15
             This matter comes before the Court on the Report and Recommendation of Magistrate
16
     Judge Theresa L. Fricke. Dkt. 13. The Court has considered the Report and Recommendation
17
     (Dkt. 13), objections to the Report and Recommendation (Dkt. 14), and the remaining record.
18
             The Report and Recommendation (Dkt. 13) should be adopted. The Plaintiff’s objections
19

20   do not provide grounds to reject the Report and Recommendation. Considering the facts alleged,

21   the Plaintiff has failed to demonstrate that he has stated a claim pursuant to Bivens v. Six
22   Unknown Named Agents, 403 U.S. 388 (1971). This case should be dismissed without prejudice
23
     for failure to state a claim.
24
             It is ORDERED that:
25
             (1)     The Court adopts the Report and Recommendation (Dkt. 13).
26
             (2)     This case is dismissed without prejudice.
     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
           Case 3:19-cv-06245-RJB Document 15 Filed 10/30/20 Page 2 of 2




 1
         (3)   The Clerk is directed to send copies of this Order to Petitioner, counsel for
 2             Respondent, and to the Hon. Theresa L. Fricke.
 3       DATED this 30th day of October, 2020.
 4

 5

 6
                                      A
                                      ROBERT J. BRYAN
 7                                    United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 2
